DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 and 14 objected to because of the following informalities:  “one of more types of points of interests” should read “one or more types of points of interest” as “points of interest” is already plural.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter), or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Regarding claim 1, using the two-step inquiry, it is clear that the claim is directed toward non-statutory subject matter, as shown below:

STEP 1: Does the claim fall within one of the statutory categories?  Yes.  The claim is directed toward a method which falls within one of the statutory categories.

STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claim is directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The method in claim 1 is a mental process that can be practicably performed in the human mind and, therefore, is an abstract idea.  It merely consists of determining connectivity and analyzing data to identify display elements.  This is equivalent to a person observing data and mentally determining a connectivity condition and mentally coming up with display elements based on the observed data.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[Mental processes] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same). As such, if presented with the acquired data, a person could mentally determine a connectivity status and mentally identify display elements based upon the data. Thus, the claim is directed to an abstract idea.
	
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claim 1 does not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application.  In addition to the mental process steps of “determining” and “analyzing”, the claim recites the steps of “detecting… an event”, “accessing… real-time data and historical data”, and “causing presentation of the display elements”.  The steps of detecting and accessing are equivalent to mere data gathering which, when recited at a high level of generality as in the instant application, is insignificant extra-solution activity.  The step of causing presentation of the display elements is equivalent to displaying data to a user which is also an insignificant extra-solution activity.  Therefore, there is no practical application of the mental process recited in claim 1.  
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claim 1 does not recite any specific limitation or combination of limitations that amount to significantly more than the mental processes recited in the claim. As set forth above, the detecting and accessing steps are data gathering steps which are insignificant extra-solution activities. Further, the step of causing presentation of the display elements is a well-understood, routine, and conventional application of a computer when implemented on a computer. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of a data gathering action is a well‐ understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).

CONCLUSION
Thus, since claim 1 is: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 1 is directed towards non-statutory subject matter.
Independent claims 12 and 20 are commensurate in scope with claim 1, with the exception that claim 12 is directed to a system comprising one or more hardware processors and a storage medium and claim 20 is directed to a machine-storage medium. However, the systems of claims 12 and 20 are equivalent to generic computers, and the generic computers execute the same method that is recited in claim 1. As noted above, merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is indicative that the judicial exception has not been integrated into a practical application. Thus, it is clear that the abstract idea is merely implemented on a computer, which is indicative of the abstract idea having not been integrated into a practical application. Therefore, claims 12 and 20 are rejected using the same analysis as claim 1 above.
Dependent claims 2-11 and 13-19 further limit the abstract ideas of claims 1 and 12 without integrating the abstract ideas into a practical application or adding significantly more.  For example, claims 2, 3, 13, and 14 further limit the abstract idea by specifying that the display elements comprise a level of zoom and content, the content comprising a number of points of interest, one or more types of points of interests, or communication tools.  However, the limitations of what comprises the display elements would not change one’s ability to mentally come up identify the display elements based on the accessed data and the connectivity, as is recited in the mental process step of claim 1.  As a further example, claims 4 and 15 further limit the abstract idea by specifying that the analyzing step comprises determining a familiarity parameter based on the historical data.  One could still perform the analyzing step mentally with this limitation.  If one were presented with historical data about a user, one could observe how often a user has visited a location and then make a determination as to how familiar the user is with the location.  Claims 5, 6, 16, and 17 can similarly be performed mentally by analyzing historical data.  As a final example, claim 7 limits that the analyzing step be performed with a machine learning model.  However, as set forth above, merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is indicative that the judicial exception has not been integrated into a practical application.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, 12, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sun (U.S. Patent Application Publication 2022/0120583).
Regarding claim 1, Sun teaches a method comprising: 
detecting, by a network system, an event associated with a transportation service being requested via an application on a client device of a user (Paragraph 0035 ...one or more components (e.g., server 110, service-requesting terminal 130, service-providing terminal 140, database 150) of the information presentation system may send information or data to other components. For example, the server 110 may obtain service requests from the service-requesting terminal 130 via the network 120.); 
accessing, by one or more hardware processors of the network system, real-time data and historical data associated with the user (Paragraph 0030 ...the one or more computing devices may determine an updated movement path of the object based on a projected route for the object and information about a historical movement path of the object.  Paragraph 0042 The information about a movement path may comprise information about a current location of the target object...); 
determining, by the network system, connectivity for a location of the client device (Paragraph 0071 ...the service-requesting terminal may determine a current network connection status of the terminal.); 
analyzing, by the network system, the accessed data and the connectivity to identify display elements to present on the client device based on the event (Paragraph 0071 If the network connection is normal, the service-requesting terminal may determine information about an updated movement path of the target object based on a current projected route of the target object and information about a historical movement path of the target object...); and 
causing presentation of the display elements on the client device (Paragraph 0051 At step 350, the computing device may provide the updated movement path for display in a user interface.).
Regarding claim 8, Sun teaches the system of claim 1 as set forth in the rejection above.  Sun further teaches wherein the accessing real-time data comprises accessing sensor information from one or more sensors associated with the user device, the sensor information including a location of the user device (Paragraph 0042 The information about a movement path may comprise information about a current location of the target object…).
Regarding claims 12 and 20, these claims are commensurate in scope with claim 1, with the exception that claim 12 is directed to a system comprising one or more hardware processors and a storage medium and claim 20 is directed to a machine-storage medium.  Sun teaches that the method of claim 1 may be performed on a generic computing device (Paragraph 0038 The electronic device 200 may be used to implement the server 110, service-requesting terminal 130, or the service-providing terminal 140 as illustrated in FIG. 1. The electronic device 200 may comprise a processor 220 that may be used to execute functions disclosed herein. The electronic device 200 may be a computing device, such as a general computer or a computer with a special use, which may be used to implement the methods disclosed herein.).  Therefore, the same prior art rejection can be applied to claims 12 and 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Spielman (U.S. Patent Application Publication 2021/0270617).
Regarding claims 2 and 13, Sun teaches the method/system of claims 1 and 12 as set forth in the rejections above.  
However, Sun does not teach wherein the display elements comprise a level of zoom and content to display on a map.
Spielman, in the same field of endeavor, teaches a system which displays elements to a user regarding a transportation service request wherein the display elements comprise a level of zoom (Paragraph 0059 Furthermore, a zoom level of the map 362 of the interface 360 may be selected based on the modality associated with the interface 360.) and content to display on a map (Paragraph 0059 …the map 362 may display additional information ( e.g., information regarding stores and/or other points of interest in the depicted area of the map).).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Sun with the teachings of Spielman, which adjusts the level of zoom and content displayed on a map in order to display a more appropriate map when a user is using different traveling modalities (See Spielman Paragraph 0059 …because a user may be traveling slower while walking as compared to other modalities, a closer zoom level (e.g., displaying a smaller geographic area) may be appropriate to provide more room on the display for nearby navigation instructions.).
Regarding claims 3 and 14, Sun in view of Spielman teaches the method/system of claims 2 and 13 as set forth in the rejection above.  
Spielman further teaches wherein the content comprises a number of points of interest (Paragraph 0059 …the map 362 may display additional information (e.g., information regarding stores and/or other points of interest in the depicted area of the map).), one or more types of points of interests, or communication tools.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Sun with the teachings of Spielman, which displays points of interest on a map based upon real-time information in order to display more appropriate information when a user is using different traveling modalities (See Spielman Paragraph 0059 In certain implementations, because the user is not operating a vehicle, the map 362 may display additional information ( e.g., information regarding stores and/or other points of interest in the depicted area of the map).). 
Claim(s) 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Ding (U.S. Patent Application Publication 2021/0118080).
Regarding claims 4 and 15, Sun teaches the method/system of claims 1 and 12 as set forth in the rejections above.  
However, Sun does not teach wherein the analyzing comprises determining a familiarity parameter based on the historical data, the familiarity parameter indicating knowledge of the user of the location.
Ding, in the same field of endeavor, teaches a system and method for requesting transportation services based upon historical data of a user, wherein analyzing the historical data comprises determining a familiarity parameter based on the historical data, the familiarity parameter indicating knowledge of the user of the location (Paragraph 0095 The target user may be properly guided to generate a transportation service request for using a transportation product with a higher probability to be accepted based on the target user's preferences (with a familiar transportation product).).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Sun with the teachings of Ding, which teaches that a familiarity of a user with a transportation product should be used in fulfilling a service request in order to increase the likelihood that the transportation proposal is accepted by the user (See Ding Paragraph 0095 The transportation product that the target user may like may be determined according to the count of requests of each transportation product and the count of trips of each transportation product, of the users who have similar social information to the target user.). 
Claim(s) 5-7, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Chang (U.S. Patent Application Publication 2021/0404824).
Regarding claims 5 and 16, Sun teaches the method/system of claims 1 and 12 as set forth in the rejections above.  
However, Sun does not teach wherein the analyzing comprises determining a complexity parameter, the complexity parameter indicating a complexity of a pickup point or dropoff point for the transportation service.  
Chang, in the same field of endeavor, teaches a system and method for requesting transportation services based upon historical data of a user, wherein analyzing the historical data comprises determining a complexity parameter, the complexity parameter indicating a complexity of a pickup point or dropoff point for the transportation service (Paragraph 0059 ...the term "value metric" may generally refer to any measurement of the value of a transportation route. In some embodiments, the systems described herein may calculate the value in terms of travel time, distance, ETA, ETD, monetary cost, route complexity, user experience, requestor convenience, provider convenience, and/or a combination of the aforementioned and/or any other suitable metrics.).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Sun with the teachings of Chang, which analyzes historical data to determine a value metric including complexity in order to use the value metric as a means for comparing multiple routes for a trip (See Chang Paragraph 0046 …the systems described herein may select route 704 in response to calculating that a value metric for route 704 is more favorable than a value metric for route 724.). 
Regarding claims 6 and 17, Sun teaches the method/system of claims 1 and 12 as set forth in the rejections above.  
However, Sun does not teach wherein the analyzing comprises determining an elasticity parameter based on the historical data, the elasticity parameter indicating willingness of the user to move from their current position to facilitate a pickup.
Chang, in the same field of endeavor, teaches a system and method for requesting transportation services based upon historical data of a user, wherein analyzing the historical data comprises determining an elasticity parameter based on the historical data, the elasticity parameter indicating willingness of the user to move from their current position to facilitate a pickup (Paragraph 0060 ...the systems described herein may calculate a predetermined walking range based at least in part on previous transportation requestor behavior ( e.g., a longer range for a requestor who has previously demonstrated willingness to walk farther)…). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Sun with the teachings of Chang, which analyzes historical data to determine an elasticity parameter in order to present transportation options which save time for users who are willing to walk before or after their pickup or dropoff (See Chang Paragraph 0025 …adding a pre-pickup and/or post-drop-off walk to a trip may result in significant improvements in ETA, estimated time to destination (ETD), and/or other metrics.).
Regarding claims 7 and 18, Sun teaches the method/system of claims 1 and 12 as set forth in the rejections above.  
However, Sun does not teach wherein the analyzing comprises applying a machine learning model to two or more of the event, the connectivity, a familiarity parameter, a complexity parameter, or an elasticity parameter.
Chang, in the same field of endeavor, teaches a system and method for requesting transportation services based upon historical data of a user, wherein a machine learning model may be applied to analyzing the request event and the historical data (Paragraph 0065 ...ride services 1408 may use rule-based algorithms and/or machine-learning models for matching requestors and providers.).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Sun with the teachings of Chang, which analyzes the request event and the historical data using a machine learning model in order to simultaneously analyze a multitude of parameters that pertain to presenting the user with appropriate transportation options (See Chang Paragraph 0065 Ride services 1408 may implement matching algorithms that score providers based on, e.g., preferences of providers and requestors; vehicle features, amenities, condition, and/or status; providers' preferred general travel direction and/or route, range of travel, and/or availability; requestors' origination and destination locations, time constraints, and/or vehicle feature needs; and any other pertinent information for matching requestors with providers.).  
Claim(s) 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Jow (U.S. Patent Application Publication 2018/0278722).
Regarding claim 9, Sun teaches the method of claim 1 as set forth in the rejection above.  
However, Sun does not teach wherein the determining connectivity comprises determining a load time for an area that the user device is located.
Jow, in the same field of endeavor, teaches a system and method for requesting transportation services wherein determining connectivity of a user device comprises determining a load time for an area that the user device is located (Paragraph 0015 For example, the device measures its network connectivity, and if network strength or network bandwidth is below a threshold amount or measurement, then the device displays a mapless user interface instead of the map user interface… Because the grid interface does not include a map, it can be loaded more quickly than the default map-based user interface, and can provide a good user experience for the service requestor despite the service requestor device experiencing low network connectivity. [Network bandwidth is used as an analog for load time]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Sun with the teachings of Jow, which determines a load time for an area that the user device is located in order to present an appropriate user interface for the user based upon their network bandwidth and load time (See Jow Paragraph 0015 Because the grid interface does not include a map, it can be loaded more quickly than the default map-based user interface, and can provide a good user experience for the service requestor despite the service requestor device experiencing low network connectivity.). 
Regarding claim 11, Sun teaches the method of claim 1 as set forth in the rejection above.  
However, Sun does not teach wherein detecting the event comprises detecting one of: opening of a client application on the user device, searching for a destination on the client application, confirming a request for the transportation service on the client application, navigating to a pickup point, arriving at a pickup point, or start of a trip.
Jow, in the same field of endeavor, teaches a system and method for requesting transportation services wherein detecting an event associated with a transportation service being requested comprises searching for a destination on the client application (Paragraph 0021 The service requestor device 101 is used by the person to request a service from a starting location to an ending location via a service application 109 included in the service requestor device 101.), confirming a request for the transportation service on the client application (Paragraph 0021 The service requestor device 101 is used by the person to request a service from a starting location to an ending location via a service application 109 included in the service requestor device 101.), or navigating to a pickup point (Paragraph 0023 The invitation can include the start location, so that the selected service provider can navigate to the start location for initiating the trip for the requestor.). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Sun with the teachings of Jow, which detects an event associated with a transportation service being requested in order to provide all relevant information to the system in order to fulfill the transportation service request (See Jow Paragraph 0022 …the service request may include (i) a user identifier (ID), (ii) a start location ( e.g., a location specified by the user or the current location of the service requestor device 101 as determined by a location sensor 107A included in the service requestor device 101), (iii) an end location, and/or (iv) a vehicle type.). 
Claim(s) 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Jow, and further in view of Marco (U.S. Patent Application Publication 2018/0087915).
Regarding claim 10, Sun teaches the method of claim 1 as set forth in the rejection above.
However, Sun does not teach wherein the determining connectivity comprises detecting real-time connectivity status of the user device, the real-time connectivity status including battery life of the user device and network strength of a connection.
Jow, in the same field of endeavor, teaches a system and method for requesting transportation services wherein determining connectivity of a user device comprises detecting real-time network strength of a connection (Paragraph 0015 For example, the device measures its network connectivity, and if network strength or network bandwidth is below a threshold amount or measurement, then the device displays a mapless user interface instead of the map user interface.).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Sun with the teachings of Jow, which detects real-time network strength of a connection in order to present an appropriate user interface for the user based upon their network bandwidth and load time (See Jow Paragraph 0015 Because the grid interface does not include a map, it can be loaded more quickly than the default map-based user interface, and can provide a good user experience for the service requestor despite the service requestor device experiencing low network connectivity.). 
Marco, in the same field of endeavor, teaches a system and method for requesting transportation services wherein battery life is determined and used to identify display elements to be presented to the user on a client device (Paragraph 0104 In the embodiment depicted, display 504 displays an estimated time 506 remaining until a driver is to arrive at a pickup location, an indication 508 of the strength of a Wi-Fi, cellular, BLUETOOTH signal, or other wireless signal (which could alternatively be a binary indication of whether the simplified device is connected to a wireless access point), and an indication 510 of the remaining battery life of simplified device 106E (which alternatively could be an indication that appears when low battery life is detected).).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Sun in view of Jow with the further teachings of Marco, which detects and displays remaining battery life of the client device in order for the user to keep track of battery life on the device, as a key part of the user experience of the transportation service is being able to conserve battery life (See Marco Paragraph 0071 …the estimate may be presented for a limited time ( e.g., announced once or displayed for a few seconds) when a button is pressed ( or in response to any other suitable button action) in order to conserve battery life. Paragraph 0097 …the periodic intervals are configured by a user and/or stored at the simplified device 106 and backend server 302 so that the simplified device 106 can activate receiver logic to receive the information at the appropriate time and then deactivate the receiver logic to save battery power.). 
Regarding claim 19, the claim is commensurate in scope with the scope of claims 9 and 10.  Therefore, the same prior art and obviousness analysis can be applied to claim 19 as was applied above for claims 9 and 10.  

Conclusion
The prior art made of the record and not relied upon is considered pertinent to applicant’s disclosure.
Nix – U.S. Patent Application Publication 2019/0096250
Xu – U.S. Patent Application Publication 2020/0314593
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D MOHL whose telephone number is (571)272-8987. The examiner can normally be reached M-Th 6:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313) 446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK DANIEL MOHL/Examiner, Art Unit 3666    

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666